NUMBER 13-07-00519-CR

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


LOUIS A. RODRIGUEZ,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 36th District Court
                        of Aransas County, Texas


                         MEMORANDUM OPINION

               Before Justices Yañez, Rodriguez, and Vela
               Memorandum Opinion by Justice Rodriguez

      Appellant, Louis A. Rodriguez, pleaded guilty to burglary of a building in June 2005.

The trial court sentenced appellant to two years in state jail, and pursuant to a plea

agreement, the trial court suspended the sentence and placed appellant on community

supervision for five years. The State filed an original and amended motion to revoke
appellant's community supervision.      Appellant pleaded "true" to nine out of eleven

allegations in the State's motion to revoke. After finding that appellant violated the terms

and conditions of probation, the trial court revoked appellant's community supervision and

sentenced him to two years in state jail with credit for two-hundred ninety-two days already

served. Concluding that "this appeal is without merit," and the "record does not support

a meritorious argument for reversal of the trial court's revocation of community

supervision," appellant's counsel filed an Anders brief in which she presented one arguable

issue on appeal. We affirm.

                         I. Compliance with Anders v. California

       In the Anders brief, appellant's court-appointed counsel stated that she reviewed the

record, researched applicable law, and determined "that the record presents no meritorious

argument for reversal." Anders v. California, 386 U.S. 738, 744 (1967). The brief meets

the requirements of Anders. Id. at 744-45; see High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. [Panel Op.] 1978).        In compliance with Anders, counsel presented a

professional evaluation of the record including among other things, jurisdiction, sufficiency

of the evidence, and sentencing. See Anders, 386 U.S. at 744; Currie v. State, 516
S.W.2d 684, 684 (Tex. Crim. App. 1974). Appellant's counsel served a copy of the brief

on appellant at the time of its filing. Counsel notified appellant that: (1) she reviewed the

record and concluded that the appeal is without merit; (2) she requested to withdraw as

counsel; and (3) that appellant had the right to request and review the appellate record and

to file a pro se brief. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813
S.W.2d 503, 509 (Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. Counsel

forwarded appellant a copy of the appellate brief and provided appellant with mailing

                                             2
information needed for filing a pro se brief and for obtaining a copy of the record. More

than thirty days have passed, and appellant has not filed a pro se brief. See Anders, 386
U.S. at 744-45; see also High, 573 S.W.2d at 813.

                                       II. Discussion

       In compliance with Anders, counsel raises and reviews one issue as a possible

ground for our review: whether appellant's plea of "true" was knowing and voluntary. Ex

parte Gibauitch, 688 S.W.2d 868, 871 (Tex. Crim. App. 1985); Dorsey v. State, 55 S.W.3d
227, 235 (Tex. App.–Corpus Christi 2001, no pet.) (providing that "[w]hen a defendant has

been properly admonished, there is prima facie evidence that his plea is knowing and

voluntary"). The trial court properly admonished appellant of his right to contest the

charges against him, and appellant testified that his plea of "true" was voluntary and signed

a judicial confession.

       The Supreme Court advised appellate courts that when we receive a "frivolous

appeal" brief we must conduct "a full examination of all of the proceeding[s] to decide

whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see Ybarra

v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.). Accordingly, we

have carefully reviewed the record, and we have not found any grounds that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirements of

Texas Rule of Appellate Procedure 47.1.").

                                             3
                                    III. Conclusion

       The judgment of the trial court is affirmed.   Additionally, counsel's motion to

withdraw as appellant's counsel, which was carried with the case on November 29, 2007,

is now granted. see Anders, 386 U.S. at 744. We order counsel to notify appellant of the

disposition of this appeal and of the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam).



                                                  NELDA V. RODRIGUEZ
                                                  Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 8th day of May, 2008.




                                           4